—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County *522(Mullen, J.), dated April 20, 2000, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to disprove the agency defense beyond a reasonable doubt is without merit. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to disprove the defendant’s claim that he was acting as an agent of the undercover officer in the narcotics transaction (see People v Herring, 83 NY2d 780 [1994]; People v Lam Lek Chong, 45 NY2d 64 [1978], cert denied 439 US 935 [1978]; People v Tomlinson, 280 AD2d 563 [2001]; People v Shands, 269 AD2d 613 [2000]; People v Trotty, 262 AD2d 337 [1999]; People v Leybovich, 201 AD2d 670 [1994]). Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15).
The defendant’s remaining contentions are without merit. Altman, J.P., Krausman, McGinity and Cozier, JJ., concur.